DETAILED ACTION
This office action is in response to the application filed on 06/04/2021. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Claims 16 and 18-20 are objected to because of the following informalities:  Claim 16 line 7 “the output voltage” should be “an output voltage”. Claim 18 lines 4 and 6 “an operating voltage” and “an output from” this should be “the operating voltage” and “the output from”. Claim 19 line 2 “the discontinuous” should be “a discontinuous”. Claim 20 line 4 “after the sampling period” should be “after a sampling period”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 13 last lines “an output terminal connected to an output compensation terminal of…” It is not clear if the output terminal of the comparator is connected to the input compensation terminal or the output compensation terminal because the output of the comparator is used as a control signal for the logic circuit 10. For purposes of examination the limitations are going to be interpreted as either input or output. (Also see the figures and par. 39 of specification.)
	Claim 15 “A switch mode power supply system” is recited in the claim however, Claim 1 already mentions a switch mode power supply system. Therefore, it is not clear if they are the same or different systems. For purposes of examination the limitations are going to be interpreted as either the same or different.
	Claims 14 are also rejected to under 35 U.S.C. 112(b), for being dependent on a rejected claim under 35 U.S.C. 112(b).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-4, 15-16, 18 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Naji et al. US 2020/0401173.
	Regarding Claim 1, Naji teaches (Figures) a switch-mode power supply controller (118 and 130) for controlling an output voltage (Vout) from a switch-mode power supply system (100), the switch-mode power supply controller comprising an output-voltage power supply unit (M4), a built-in energy storage unit (Caux or C1) and a logic control unit (256 and 206), wherein the built-in energy storage unit (Caux or C1) and the logic control circuit (256 and 206 ) are integrated in a single package (par. 32), wherein: the output-voltage power supply unit (M4) has a terminal connected to an output voltage feedback terminal (148) of the switch-mode power supply system and another terminal connected to a power input terminal of the built-in energy storage unit (Caux or C1), and the output-voltage power supply unit is configured to charge the built-in energy storage unit using the output voltage (at 148) from the switch-mode power supply system; and the built-in energy storage unit (Caux or C1) has a power output terminal connected to an operating voltage terminal of the logic control unit (256 and 206) and is configured to provide operating voltage for the logic control unit to operate (see fig. 2). (For Example; Par. 25-32 and 35-36) 

	Regarding Claim 2, Naji teaches (Figures) wherein the output-voltage power supply unit (M4) comprises a first electronic switch (M4), the first electronic switch having a control terminal connected to a corresponding output terminal of the logic control unit (at 256), the first electronic switch having a path connected to the output voltage feedback terminal (at 148) of the switch-mode power supply system at one end and to the power input terminal of the built-in energy storage unit at the other end (at C1 or Caux). (For Example; Par. 25-32 and 35-36)
	Regarding Claim 3, Naji teaches (Figures) wherein the built-in energy storage unit (Caux or C1) comprises an energy storage capacitor (Caux or C1), wherein the energy storage capacitor is grounded at one end and provides the power input terminal of the built-in energy storage unit at the other end (see fig. 2). (For Example; Par. 25-32 and 35-36)
	Regarding Claim 4, Naji teaches (Figures), further comprising a high-voltage power supply unit (202), the high-voltage power supply unit (par. 30) having a terminal connected to a bus DC voltage terminal of the switch-mode power supply system (140), the high-voltage power supply unit having another terminal connected to the power input terminal of the built-in energy storage unit (at C1 or Caux), the high-voltage power supply unit configured to charge the built-in energy storage unit in stages the built-in energy storage unit would be insufficient to provide the operating voltage for the logic control unit (Fig. 6). (For Example; Par. 25-32 and 35-36) 	
	Regarding Claim 15, Naji teaches (Figures) a switch-mode power supply system (fig. 1), comprising an AC voltage source (Vin), a rectifier (166) connected to the AC voltage source, a bus capacitor (Cbus) connected to the rectifier, a bus DC voltage terminal connected to a common terminal to the bus capacitor and the rectifier and the switch-mode power supply controller of claim 1 (see claim 1), the switch-mode power supply controller (see fig. 1) connected between the bus DC voltage terminal and an output voltage terminal of an switch-mode power supply. (For Example; Par. 25-32 and 35-36)
	Regarding Claim 16, Naji teaches (Figures) a power supply method for a switch-mode power supply system (100), comprising: providing a switch-mode power supply controller (130 and 118) comprising a built-in energy storage unit (Caux or C1), an output-voltage power supply unit (M4) and a logic control unit (256 and 206), wherein the built-in energy storage unit and the logic control circuit are integrated in a single package (par. 32); and powering the built-in energy storage unit using the output voltage (with Iaux) from the switch-mode power supply system by the output-voltage power supply unit such that the built-in energy storage unit provides an operating voltage (Vcc or Voutaux) for the switch-mode power supply controller, which ensures normal operation of the switch-mode power supply controller. (For Example; Par. 25-32 and 35-36)
	Regarding Claim 18, Naji teaches (Figures) wherein before the switch-mode power supply controller (at fig. 1, 130 and 118) is activated and an output from the switch-mode power supply controller is established, the built-in energy storage unit (Caux or C1) is powered by a high-voltage power supply unit (e.g. 202) and thus provides an operating voltage for the switch-mode power supply controller to accomplish the activation of the switch-mode power supply controller and establishment of an output from the switch-mode power supply controller (Fig. 5-6). (For Example; Par. 25-32 and 35-36)
	Regarding Claim 20, Naji teaches (Figures) wherein after an output from the switch-mode power supply controller (at fig. 1, 130 and 118) has been established, in the demagnetization process (off time of M1), the built-in energy storage unit (Caux or C1) is charged by the output-voltage power supply unit before or after the sampling period (see fig. 5-7), or the built-in energy storage unit is charged by the output-voltage power supply unit for different durations respectively preceding and following the sampling period. (For Example; Par. 25-32 and 35-36)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5, 7, 12, 13, 17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Naji et al. US 2020/0401173 in view of Huynh et al US 2010/0002480.
	Regarding Claim 5, Naji teaches (Figures) wherein the stages in which the built-in energy storage unit (Caux or C1)would be insufficient to provide the operating voltage for the logic control unit include: a stage before the switch-mode power supply controller (130 and 118) is activated and an output from the switch-mode power supply controller is established (before operation of the converter and the voltage in the capacitor are not ready); and in the stage a voltage on the built-in energy storage unit lower than a predetermined threshold (See fig. 5-7, determined by circuit 206 when the voltage at the capacitor reduces again). (For Example; Par. 25-32 and 35-36)
	Naji does not teach and a stage in a discontinuous conduction mode, later than an end time of a demagnetization process and earlier than a start time of a subsequent on/off cycle.
	Huynh teaches (Figures) a stage in a discontinuous conduction mode (Fig. 6-7), later than an end time of a demagnetization process and earlier than a start time of a subsequent on/off cycle (Fig. 4). (For Example; Par. 37-44)
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Naji to include and a stage in a discontinuous conduction mode, later than an end time of a demagnetization process and earlier than a start time of a subsequent on/off cycle, as taught by Huynh to accurately controls constant output current and voltage. 
	Regarding Claim 7, Naji teaches (Figures) a system.
	Naji does not teach wherein the logic control unit is configured to optimize a ratio of lengths of time respectively with the output-voltage power supply unit and the high-voltage power supply unit serving as a power supply, and wherein the output-voltage power supply unit is configured to charge the built-in energy storage unit under the control of the logic control unit over part or all of a load range for the switch-mode power supply system.
	Huynh teaches (Figures) wherein the logic control unit (at 36) is configured to optimize a ratio of lengths of time respectively with the output-voltage power supply unit (84 and 68) and the high-voltage power supply unit  (83, shunt regulator) serving as a power supply, and wherein the output-voltage power supply unit is configured to charge the built-in energy storage unit under the control of the logic control unit over part or all of a load range for the switch-mode power supply system (Fig. 6-7). (For Example; Par. 37-44)
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Naji to include wherein the logic control unit is configured to optimize a ratio of lengths of time respectively with the output-voltage power supply unit and the high-voltage power supply unit serving as a power supply, and wherein the output-voltage power supply unit is configured to charge the built-in energy storage unit under the control of the logic control unit over part or all of a load range for the switch-mode power supply system, as taught by Huynh to accurately controls constant output current and voltage.
	 Regarding Claim 12, Naji teaches (Figures) a system. (For Example; Par. 25-32 and 35-36)
	Naji does not teach further comprising a feedback module, the feedback module having a terminal connected to the output voltage feedback terminal of the switch-mode power supply system, the feedback module having another terminal connected to a corresponding input terminal of the logic control unit, the feedback module configured to sample the output voltage of the switch-mode power supply system and thereby turn on/off the power switch to control the output voltage from the switch-mode power supply system.
	Huynh teaches (Figures) a feedback module (61, 70, 77-79 and 73), the feedback module having a terminal connected to the output voltage feedback terminal of the switch-mode power supply system (FB), the feedback module having another terminal connected to a corresponding input terminal of the logic control unit (at 36), the feedback module configured to sample the output voltage of the switch-mode power supply system and thereby turn on/off the power switch (q1) to control the output voltage from the switch-mode power supply system. (For Example; Par. 37-44)
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Naji to include a feedback module, the feedback module having a terminal connected to the output voltage feedback terminal of the switch-mode power supply system, the feedback module having another terminal connected to a corresponding input terminal of the logic control unit, the feedback module configured to sample the output voltage of the switch-mode power supply system and thereby turn on/off the power switch to control the output voltage from the switch-mode power supply system, as taught by Huynh to accurately controls constant output current and voltage.
 	 Regarding Claim 13, Naji teaches (Figures) a system. (For Example; Par. 25-32 and 35-36)
	Naji does not teach wherein the feedback module comprises a voltage sampling module, a second electronic switch and a comparator, the voltage sampling module having a sampling input terminal connected to the output voltage feedback terminal, the voltage sampling module having a sampling output terminal connected to one end of a path in the second electronic switch, the other end of the path in the second electronic switch connected to an input terminal of the comparator, the second electronic switch having a control terminal connected to a corresponding output terminal of the logic control unit, the comparator having another input terminal coupled to a second reference voltage, the comparator having an output terminal connected to an output compensation terminal of the logic control unit.
	Huynh teaches (Figures) a feedback module (61, 70, 77-79 and 73) comprises a voltage sampling module (61), a second electronic switch (at 70) and a comparator (73), the voltage sampling module (61) having a sampling input terminal connected to the output voltage feedback terminal (61 fig. 3), the voltage sampling module having a sampling output terminal connected to one end of a path in the second electronic switch (at 70), the other end of the path in the second electronic switch connected to an input terminal of the comparator, the second electronic switch having a control terminal connected to a corresponding output terminal of the logic control unit (at 36), the comparator having another input terminal coupled to a second reference voltage (with 71), the comparator having an output terminal connected to an output/input compensation terminal of the logic control unit (at 36). (For Example; Par. 37-44)
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Naji to include wherein the feedback module comprises a voltage sampling module, a second electronic switch and a comparator, the voltage sampling module having a sampling input terminal connected to the output voltage feedback terminal, the voltage sampling module having a sampling output terminal connected to one end of a path in the second electronic switch, the other end of the path in the second electronic switch connected to an input terminal of the comparator, the second electronic switch having a control terminal connected to a corresponding output terminal of the logic control unit, the comparator having another input terminal coupled to a second reference voltage, the comparator having an output terminal connected to an output compensation terminal of the logic control unit, as taught by Huynh to accurately controls constant output current and voltage.
	 Regarding Claim 14, Naji teaches (Figures) a system. (For Example; Par. 25-32 and 35-36)
	Naji does not teach wherein the voltage sampling module comprise two voltage sampling resistors connected in series between the output voltage feedback terminal and a ground, the two voltage sampling resistors connected to each other at a node that provides the sampling output terminal of the voltage sampling module, the two voltage sampling resistors either embedded in the package or standing off the package.
	Huynh teaches (Figures) wherein the voltage sampling module (61) comprise two voltage sampling resistors connected in series between the output voltage feedback terminal and a ground (Fig. 3), the two voltage sampling resistors connected to each other at a node that provides the sampling output terminal of the voltage sampling module, the two voltage sampling resistors either embedded in the package or standing off the package (Fig. 3). (For Example; Par. 37-44)
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Naji to include wherein the voltage sampling module comprise two voltage sampling resistors connected in series between the output voltage feedback terminal and a ground, the two voltage sampling resistors connected to each other at a node that provides the sampling output terminal of the voltage sampling module, the two voltage sampling resistors either embedded in the package or standing off the package, as taught by Huynh to accurately controls constant output current and voltage.
	 Regarding Claim 17, Naji teaches (Figures) a system. (For Example; Par. 25-32 and 35-36)
	Naji does not teach wherein when the switch-mode power supply system operates in a discontinuous conduction mode, the switch-mode power supply controller stays in a standby mode in a period from an end time of the demagnetization process to a start time of a subsequent on/off cycle.
	Huynh teaches (Figures) wherein when the switch-mode power supply system (Fig. 3) operates in a discontinuous conduction mode (See fig. 6-7), the switch-mode power supply controller stays in a standby mode (light load) in a period from an end time of the demagnetization process to a start time of a subsequent on/off cycle (see fig. 6-7). (For Example; Par. 37-44)
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Naji to include wherein when the switch-mode power supply system operates in a discontinuous conduction mode, the switch-mode power supply controller stays in a standby mode in a period from an end time of the demagnetization process to a start time of a subsequent on/off cycle, as taught by Huynh to accurately controls constant output current and voltage.

	 Regarding Claim 19, Naji teaches (Figures) the built-in energy storage unit (Caux or C1) is powered by the high-voltage power supply unit (202) when the operating voltage provided by the built-in energy storage unit drops below a predetermined threshold (see fig. 7). (For Example; Par. 25-32 and 35-36)
	Naji does not teach further comprising wherein when the switch-mode power supply system operates in the discontinuous conduction mode, the built-in energy storage unit is powered when the operating voltage provided by the built-in energy storage unit drops below a predetermined threshold within the period from the end time of the demagnetization process to the start time of the subsequent on/off cycle.
	Huynh teaches (Figures) the built-in energy storage unit (82) is powered when the operating voltage provided by the built-in energy storage unit drops below a predetermined threshold (see fig. 4) within the period from the end time of the demagnetization process (Q1 off) to the start time of the subsequent on/off cycle (next one time). (For Example; Par. 37-44)
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Naji to include wherein when the switch-mode power supply system operates in the discontinuous conduction mode, the built-in energy storage unit is when the operating voltage provided by the built-in energy storage unit drops below a predetermined threshold within the period from the end time of the demagnetization process to the start time of the subsequent on/off cycle, as taught by Huynh to accurately controls constant output current and voltage.

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Naji et al. US 2020/0401173 in view of Sun et al US 2013/0033110.
	Regarding Claim 6, Naji teaches (Figures) a system.
	Naji does not teach wherein the built-in energy storage unit further comprises a Zener diode and a low-dropout regulator, the Zener diode having a cathode terminal connected to an input terminal of the low-dropout regulator and to the terminal of the built-in energy storage unit where the built-in energy storage unit is connected to the output-voltage power supply unit and the high-voltage power supply unit, the Zener diode having an anode terminal that is grounded, the low-dropout regulator having an output terminal serving as the power output terminal of the built-in energy storage unit and being connected to the operating voltage terminal of the logic control unit, the low-dropout regulator having another input terminal coupled to a first reference voltage, the low-dropout regulator configured to regulate a voltage from the built-in energy storage unit into the operating voltage for the logic control unit according to the first reference voltage.
	Sun teaches (Figures) wherein the built-in energy storage unit (C4, 16 and 20) further comprises a Zener diode (z2) and a low-dropout regulator (ldo), the Zener diode having a cathode terminal connected to an input terminal of the low-dropout regulator and to the terminal of the built-in energy storage unit where the built-in energy storage unit is connected to the output-voltage power supply unit  (s2-s3) and the high-voltage power supply unit (19), the Zener diode having an anode terminal that is grounded, the low-dropout regulator having an output terminal serving as the power output terminal of the built-in energy storage unit (Fig. 1) and being connected to the operating voltage terminal of the logic control unit (15), the low-dropout regulator having another input terminal coupled to a first reference voltage (reference of the LDO, see fig. 1 and 2), the low-dropout regulator configured to regulate a voltage from the built-in energy storage unit into the operating voltage for the logic control unit according to the first reference voltage (see fig. 1). (For Example; Par. 37-44)
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Naji to include wherein the built-in energy storage unit further comprises a Zener diode and a low-dropout regulator, the Zener diode having a cathode terminal connected to an input terminal of the low-dropout regulator and to the terminal of the built-in energy storage unit where the built-in energy storage unit is connected to the output-voltage power supply unit and the high-voltage power supply unit, the Zener diode having an anode terminal that is grounded, the low-dropout regulator having an output terminal serving as the power output terminal of the built-in energy storage unit and being connected to the operating voltage terminal of the logic control unit, the low-dropout regulator having another input terminal coupled to a first reference voltage, the low-dropout regulator configured to regulate a voltage from the built-in energy storage unit into the operating voltage for the logic control unit according to the first reference voltage, as taught by Sun to improve charging of the energy storage unit without reducing efficiency. 



Claim(s) 8-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Naji et al. US 2020/0401173 in view of Liu et al US 2020/0052578.
	Regarding Claim 8, Naji teaches (Figures) a system. (For Example; Par. 25-32 and 35-36)
	Naji does not teach a power sampling unit, the power sampling unit configured to sample a current and feed the sampled current back to the logic control unit, wherein the output-voltage power supply unit is configured to charge the built-in energy storage unit before and/or after the power sampling unit samples the current under the control of the logic control unit.
	Liu teaches (Figures) a power sampling unit (Cs circuitry), the power sampling unit configured to sample a current and feed the sampled current back to the logic control unit (at fig. 5), wherein the output-voltage power supply unit (diode and switching circuit in Fig. 4) is configured to charge the built-in energy storage unit before and/or after the power sampling unit samples the current under the control of the logic control unit (with the turn on and turn off of the switch M1). (For Example; Par. 51-68)
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Naji to include a power sampling unit, the power sampling unit configured to sample a current and feed the sampled current back to the logic control unit, wherein the output-voltage power supply unit is configured to charge the built-in energy storage unit before and/or after the power sampling unit samples the current under the control of the logic control unit, as taught by Liu to reduce unwanted power consumption. 

	Regarding Claim 9, Naji teaches (Figures) a system. (For Example; Par. 25-32 and 35-36)
	Naji does not teach a demagnetization detector, the demagnetization detector configured to detect a demagnetization process in the switch-mode power supply system and feed a detection result back to the logic control unit, wherein the output-voltage power supply unit is configured to charge the built-in energy storage unit during demagnetization under the control of the logic control unit.
	Liu teaches (Figures) a demagnetization detector (demagnetization time circuitry), the demagnetization detector configured to detect a demagnetization process in the switch-mode power supply system (Fig. 4) and feed a detection result back to the logic control unit (controller fig. 5), wherein the output-voltage power supply unit (diode and switching circuitry in figure 4) is configured to charge the built-in energy storage unit during demagnetization under the control of the logic control unit (charging the CC capacitor). (For Example; Par. 51-68)
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Naji to include a demagnetization detector, the demagnetization detector configured to detect a demagnetization process in the switch-mode power supply system and feed a detection result back to the logic control unit, wherein the output-voltage power supply unit is configured to charge the built-in energy storage unit during demagnetization under the control of the logic control unit, as taught by Liu to reduce unwanted power consumption. 

	Regarding Claim 10, Naji teaches (Figures) a system. (For Example; Par. 25-32 and 35-36)
	Naji does not teach a disabled time detection unit, the disabled time detection unit connected to both the logic control unit and the power sampling unit, the disabled time detection unit configured to feed back to the logic control unit a disabled time period in which the power sampling unit is allowed to sample a current, wherein the output-voltage power supply unit is configured to charge the built-in energy storage unit within a demagnetization process, when the power sampling unit is not sampling a current and a power switch in the power sampling unit is off-state, under the control of the logic control unit.
	Liu teaches (Figures) a disabled time detection unit (LEB circuit), the disabled time detection unit connected to both the logic control unit (controller in Fig. 5) and the power sampling unit (CS circuitry), the disabled time detection unit configured to feed back to the logic control unit a disabled time period in which the power sampling unit is allowed to sample a current (since it is being controlled by the on and off times of switch M1), wherein the output-voltage power supply unit is configured to charge the built-in energy storage unit within a demagnetization process (when in normal operation, M2 off, during the off time of the switch M1 with the auxiliary winding), when the power sampling unit is not sampling a current and a power switch in the power sampling unit is off-state (M1 off), under the control of the logic control unit (controller fig. 5). (For Example; Par. 51-68)
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Naji to include a disabled time detection unit, the disabled time detection unit connected to both the logic control unit and the power sampling unit, the disabled time detection unit configured to feed back to the logic control unit a disabled time period in which the power sampling unit is allowed to sample a current, wherein the output-voltage power supply unit is configured to charge the built-in energy storage unit within a demagnetization process, when the power sampling unit is not sampling a current and a power switch in the power sampling unit is off-state, under the control of the logic control unit, as taught by Liu to reduce unwanted power consumption. 
	 Regarding Claim 11, Naji teaches (Figures) a system. (For Example; Par. 25-32 and 35-36)
	Naji does not teach wherein the power sampling unit comprises a power switch, the switch-mode power supply controller further comprising a driver, the driver connected to the logic control unit and a control terminal of the power switch, the driver configured to turn on/off the power switch to control the output voltage from the switch-mode power supply system under the control of the logic control unit, and wherein the output-voltage power supply unit is configured to charge the built-in energy storage unit based on the output voltage.
	Liu teaches (Figures) wherein the power sampling unit (Cs circuitry) comprises a power switch (M1), the switch-mode power supply controller (at fig. 5) further comprising a driver (fig. 5 driver), the driver connected to the logic control unit and a control terminal of the power switch (controller in fig. 5), the driver configured to turn on/off the power switch to control the output voltage (Vout) from the switch-mode power supply system under the control of the logic control unit, and wherein the output-voltage power supply unit is configured to charge the built-in energy storage unit (cc capacitor) based on the output voltage. (For Example; Par. 51-68)
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Naji to include wherein the power sampling unit comprises a power switch, the switch-mode power supply controller further comprising a driver, the driver connected to the logic control unit and a control terminal of the power switch, the driver configured to turn on/off the power switch to control the output voltage from the switch-mode power supply system under the control of the logic control unit, and wherein the output-voltage power supply unit is configured to charge the built-in energy storage unit based on the output voltage, as taught by Liu to reduce unwanted power consumption. 

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUSTAVO A ROSARIO-BENITEZ whose telephone number is (571)270-7888. The examiner can normally be reached M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MONICA LEWIS can be reached on 5712721838. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GUSTAVO A ROSARIO-BENITEZ/Primary Examiner, Art Unit 2838